NOTE: This order is nonprecedential
United States Court of Appeals
for the FederaI Circuit
EUWAN Y.A. GODFREY,
Petitioner,
v, __ _
DEPARTMENT OF TRANSPORTATION
Resp0ndent. `
2010-3127
Petition for review of the lV[erit Systems Protection
Board in consolidated case n0s. PH4324090182-l-3,
PH4324100080-l-1, and PH3443070135-M-1.
ON MOTION
ORDER
EuWan Y.A. Godfrey moves without opposition for a
60-day extension of ti1ne, until October 30, 2010, to file
her brief
Upon consideration thereof
IT ls ORDERED THAT:
The motion is granted. N0 further extensions should
be anticipated

GODFREY V. TR.ANSPORTATION
FoR THE CoURT
SEP 1 6 2010 /s/ Jan Horbal3;
Date
cc: EuWan Y.A. Godfrey
Tara K. Hogan, Esq.
s20
J an Horba1y
Clerk
\I.8. GOU§§P?H‘EA!.S FOR
THE F ' L C|RCU|T
sep 16 2010
.lAN HORBALY
CLERK